Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 1 of 45 Page ID #:6




                       EXHIBIT A
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 2 of 45 Page ID #:7
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 3 of 45 Page ID #:8
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 4 of 45 Page ID #:9
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 5 of 45 Page ID #:10




                     P02371
  Thomas J. Smithson
             k State is 4001on
  Mule Cryee104
                    Pr
   Highwa
  P.O. Box 409090
  lone, CA 95640
                                                                                   JUL 7. 7 2020
   In Propria Persona                                                                                       court
                                                                                        AKI, Clerk ol 01e
                                                                         DAVID H. YAMAS

                                                                          BY:_    �<t,           _,DEPUTY




                                                                 lA
                IN THE SUPERIOR COURT Ol� THE STATE OF CALili'ORN
                          lN AND FOR THE COUNt'i 01"                 ORANGt�                30-2020
    THOMAS JOHN     6M1THSON,                               CASE No • :                  Q1     .1 5 1 5 3 1 ;
                  Plaintiff,
                                                       (J\Jdqt,,W,\\\C\J"X\ Ct�
          v.                                                COMPLAINT FOR DAMAGES
                                                              (CIVIL UNLIMITED)
     DAVlO DE ALBA, ANNE MARLE ... : .
     SCHUBERT, NAV ·GILL , RALPH DIAZ,                      DEMAND FOR JURY TRIAL
     ATLANTIC FINANCIAL, PAClflC                                          .                 .
     INVESTMENT MANAGEMENT COMPANY,                         "WITHIN THE ADMIRALTY ..
     and DOES 1 through 10, inclusive,
                   Defendants.


                           VERIFIED COMPLAINT FOR DAMAGES
                                                  r.
                                      INTRODUCTION
           1.      This   is      a   civil            action            filed           by         Plaintiff
           1homas Smithson                                                    a     s t ate           prisoner
     alleging      multiple      violations            of     J"'.' rau d ,       Securities                 Fraud
     Conversion·, Illegal Form ation of Contract
                                                /Bon..Js,
                                                    u     Id ent1ty Theft,
     Human Trafficking, and RICO Violation
                                           s.




                                              1
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 6 of 45 Page ID #:11
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 7 of 45 Page ID #:12
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 8 of 45 Page ID #:13
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 9 of 45 Page ID #:14
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 10 of 45 Page ID #:15
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 11 of 45 Page ID #:16
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 12 of 45 Page ID #:17
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 13 of 45 Page ID #:18
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 14 of 45 Page ID #:19
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 15 of 45 Page ID #:20
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 16 of 45 Page ID #:21
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 17 of 45 Page ID #:22
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 18 of 45 Page ID #:23
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 19 of 45 Page ID #:24
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 20 of 45 Page ID #:25
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 21 of 45 Page ID #:26
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 22 of 45 Page ID #:27
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 23 of 45 Page ID #:28
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 24 of 45 Page ID #:29
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 25 of 45 Page ID #:30
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 26 of 45 Page ID #:31
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 27 of 45 Page ID #:32
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 28 of 45 Page ID #:33
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 29 of 45 Page ID #:34
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 30 of 45 Page ID #:35
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 31 of 45 Page ID #:36
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 32 of 45 Page ID #:37
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 33 of 45 Page ID #:38
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 34 of 45 Page ID #:39
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 35 of 45 Page ID #:40
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 36 of 45 Page ID #:41
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 37 of 45 Page ID #:42
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 38 of 45 Page ID #:43
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 39 of 45 Page ID #:44
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 40 of 45 Page ID #:45
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 41 of 45 Page ID #:46
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 42 of 45 Page ID #:47
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 43 of 45 Page ID #:48
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 44 of 45 Page ID #:49
Case 8:20-cv-01777-CJC-JDE Document 1-1 Filed 09/17/20 Page 45 of 45 Page ID #:50
